
	

113 HR 5173 IH: Strong Families Act
U.S. House of Representatives
2014-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5173
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2014
			Mr. Cassidy introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a credit to employers who provide paid family
			 and medical leave.
	
	
		1.Short titleThis Act may be cited as the Strong Families Act.
		2.Employer credit for paid family and medical leave
			(a)In general
				(1)Allowance of creditSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended
			 by adding at the end the following new section:
					
						45S.Employer credit for paid family and medical leave
							(a)In generalFor purposes of section 38, in the case of an eligible employer, the paid family and medical leave
			 credit is an amount equal to 25 percent of the amount of wages paid to
			 qualifying employees during any period in which such employees are on
			 family and medical leave.
							(b)Limitations
								(1)In generalThe credit allowed under subsection (a) with respect to any employee for any taxable year shall not
			 exceed the lesser of—
									(A)$4,000, or
									(B)the product of the wages normally paid to such employee for each hour (or fraction thereof) of
			 services performed for the employer and the number of hours (or fraction
			 thereof) for which family and medical leave is taken.For purposes of subparagraph (B), in the case of any employee who is not paid on an hourly basis,
			 the wages of such employee shall be prorated to an hourly basis under
			 regulations established by the Secretary, in consultation with the
			 Secretary of Labor.(2)Maximum amount of leave subject to creditThe amount of family and medical leave that may be taken into account with respect to any employee
			 under subsection (a) for any taxable year shall not exceed 12 weeks.
								(c)Eligible employerFor purposes of this section—
								(1)In generalThe term eligible employer means any employer who has in place a policy that meets the following requirements:
									(A)The policy provides—
										(i)all qualifying full-time employees with not less than 4 weeks of annual paid family and medical
			 leave, and
										(ii)all qualifying employees who are not full-time employees with an amount of annual paid family and
			 medical leave that bears the same ratio to 4 weeks as—
											(I)the number of hours the employee is expected to work during any week, bears to
											(II)the number of hours an equivalent qualifying full-time employee is expected to work during the
			 week.
											(B)The policy requires that the rate of payment under the program is not less than 100 percent of the
			 wages normally paid to such employee for services performed for the
			 employer.
									(2)Special rule for certain employers
									(A)In generalAn added employer shall not be treated as an eligible employer unless such employer provides paid
			 family and medical leave under a policy with a provision that states that
			 the employer—
										(i)will not interfere with, restrain, or deny the exercise of or the attempt to exercise, any right
			 provided under the policy, and
										(ii)will not discharge or in any other manner discriminate against any individual for opposing any
			 practice prohibited by the policy.
										(B)Added employer; added employeeFor purposes of this paragraph—
										(i)Added employeeThe term added employee means a qualifying employee who is not covered by title I of the Family and Medical Leave Act of
			 1993.
										(ii)Added employerThe term added employer means an eligible employer (determined without regard to this paragraph), whether or not covered
			 by that title I, who offers paid family and medical leave to added
			 employees.
										(3)Treatment of State-paid benefitsFor purposes of paragraph (1), any leave which is paid by a State or local government shall not be
			 taken into account in determining the amount of paid family and medical
			 leave provided by the employer.
								(4)No inferenceNothing in this subsection shall be construed as subjecting an employer to any penalty, liability,
			 or other consequence (other than ineligibility for the credit allowed by
			 reason of subsection (a)) for failure to comply with the requirements of
			 this subsection.
								(d)Qualifying employeesFor purposes of this section, the term qualifying employee means any employee (as defined in section 3(e) of the Fair Labor Standards Act of 1938) who has
			 been employed by the employer for 1 year or more.
							(e)Family and medical leaveFor purposes of this section, the term family and medical leave means leave for any purpose described under subparagraph (A), (B), (C), (D), or (E) of paragraph
			 (1), or paragraph (3), of section 102(a) of the Family and Medical Leave
			 Act of 1993, whether the leave is provided under that Act or by a policy
			 of the employer. Such term shall not include any leave provided as paid
			 vacation leave, personal leave, or medical or sick leave (within the
			 meaning of those 3 terms under section 102(d)(2) of that Act).
							(f)WagesFor purposes of this section, the term wages has the meaning given such term by subsection (b) of section 3306 (determined without regard to
			 any dollar limitation contained in such section). Such term shall not
			 include any amount taken into account for purposes of determining any
			 other credit allowed under this subpart.
							(g)Election To have credit not apply
								(1)In generalA taxpayer may elect to have this section not apply for any taxable year.
								(2)Other rulesRules similar to the rules of paragraphs (2) and (3) of section 51(j) shall apply for purposes of
			 this subsection..
				(b)Credit part of general business creditSection 38(b) of the Internal Revenue Code of 1986 is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36) and inserting , plus, and by adding at the end the following new paragraph:
				
					(37)in the case of an eligible employer (as defined in section 45S(c)), the paid family and medical
			 leave credit determined under section 45S(a)..
			(c)Credit allowed against AMTSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 is amended by
			 redesignating clauses (vii) through (ix) as clauses (vii) through (x),
			 respectively, and by inserting after clause (vi) the following new clause:
				
					(vii)the credit determined under section 45S,.
			(d)Conforming amendments
				(1)Denial of double benefitSection 280C(a) of the Internal Revenue Code of 1986 is amended by inserting 45S(a), after 45P(a),.
				(2)Election to have credit not applySection 6501(m) of such Code is amended by inserting 45S(g), after 45H(g),.
				(3)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended
			 by adding at the end the following new item:
					
						
							Sec. 45S. Employer credit for paid family and medical leave..
				(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
